Citation Nr: 1147345	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to an evaluation in excess of 10 percent for major depressive disorder prior to August 3, 2010.

7.  Entitlement to an increased evaluation for major depressive disorder, previously diagnosed as dysthymic disorder, currently rated as 50 percent disabling.  

8. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis and anterior compartment fascial release.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

As it relates to the issue of a higher evaluation for a psychiatric disorder, the Board notes that in a May 2007 rating determination, the RO granted service connection for a dysthymic disorder and assigned a noncompensable disability evaluation.  In a June 2009 rating determination, the RO reclassified the Veteran's disability evaluation as major depressive disorder and assigned a 10 percent disability evaluation, effective the date of the grant of service connection.  In a December 2010 rating determination, the RO increased the Veteran's disability evaluation from 10 percent to 50 percent and assigned an effective date of August 3, 2010.  As a result of the RO's action, the Board has listed the issues as such on the title page of this decision.  

With regard to the issue of service connection for asthma, the Board notes that the RO initially denied this claim in a May 2007 rating determination.  The Veteran filed a notice of disagreement with this denial in February 2008.  To date, a statement of the case has not been issued.  

The issues of service connection for left and right knee disorders, bronchitis, and asthma are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have left ear hearing loss for VA compensation purposes.

2.  For the period prior to August 3, 2010, the Veteran's major depressive disorder caused occupational and social impairment with symptoms equivalent to reduced reliability and productivity due to such symptoms as: flattened affect; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

3.  From August 3, 2010, the Veteran's major depressive disorder has caused no more than moderate to severe disability without deficiencies in most of the areas of school, thinking, mood or judgment.

4.  The Veteran's bilateral pes planus with plantar fasciitis and anterior compartment fascial release has not been described as severe and there has been no objective evidence of marked deformity, with pronation being described as mild, along with no pain on manipulation or evidence of characteristic callosities. 




CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or aggravated by service nor may it presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

2.  For the initial rating period prior to August 3, 2010, the criteria for a 30 percent rating, and no more, for service-connected major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2010). 

3.  The criteria for an evaluation in excess of 50 percent for major depressive disorder from August 3, 2010, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9433.

4.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis and anterior compartment fascial release have not been met throughout the course of this appeal. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as organic disease of the nervous system (sensorineural hearing loss), will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Available treatment records reveal that at the time of a December 2003 examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 25, 20, and 15 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of a July 2005 examination, testing revealed pure tone thresholds, in decibels, of 15, 15, 35, 25, and 25 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of a November 2006 VA/pre-discharge examination, the Veteran complained of having difficulty hearing in crowds.  The Veteran was noted to have been a Master-at-Arms.  He was also noted to have had noise exposure as result of having been on the firing range, being exposed to loud truck noise, and from sirens.

Audiological testing performed in conjunction with the examination revealed pure tone thresholds, in decibels, of 20, 20, 30, 25, and 20 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent for the left ear.  The examiner indicated that the Veteran had normal hearing in the left ear.  

The Board notes that inservice audiological examinations did not reveal any decibel level readings that would demonstrate hearing loss for VA purposes.  Moreover, at the time of the Veteran's November 2006 pre-discharge/VA examination, audiological testing, including speech recognition testing, did not show a hearing loss as defined by VA regulations.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

There was no showing of a hearing loss disability in the left ear for VA purposes at any time.  As the Veteran has pointed out, he had a history of in-service noise exposure as the result of duties performed in service; however, absent a showing of current disability, service connection cannot be granted.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met.  The competent evidence, consisting of audiology examinations, is to the effect that the Veteran does not currently have hearing loss as defined in 38 C.F.R. § 3.385.  Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  

Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 


Major Depressive Disorder, formerly classified as Dysthymic Disorder

A 10 percent disability evaluation for major depressive disorder should be assigned for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.

A 30 percent evaluation is assigned for major depressive disorder causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9433. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In conjunction with his initial request for service connection, the Veteran was afforded a pre-discharge/VA examination in December 2006.  At the time of the examination, the Veteran reported having problems with irritability and moodiness.  He noted getting along fairly well with his family and siblings.  He stated that he did not use any illegal drugs and only drank on occasion.  

Mental status examination revealed he was casually attired and he appeared neat and well-groomed.  He was alert and oriented times three.  The Veteran was in no form of acute physical distress.  He was verbal and logical and was noted to be quite pleasant and cooperative.  There was no evidence of psychosis, paranoia, or delusions.  His mood was mildly anxious and depressed and his affect was constricted.  He denied any suicidal intent or ideation but had a sense of frustration and helplessness.  Cognitive functions were intact and insight and judgment were adequate.  The examiner rendered a diagnosis of chronic dysthymic disorder with anxiety symptoms and assigned a GAF score of 65.  

At the time of a May 2007 VA psychiatric visit, the Veteran was seen requesting treatment for his psychiatric problems.  He was found to be in no acute distress.  He was noted to be relevant, coherent, logical, and to have a anxious mood.  The Veteran had a constrictive affect but there were no active hallucinations, delusions, suicidal or homicidal ideations. 

Cognitive functions were well preserved.  The Veteran was oriented to time, place, and person.  The examiner indicated that the Veteran had major depression in an acute exacerbation.  He assigned a GAF score of 50-55.  

At the time of a July 2007 VA outpatient visit, the Veteran reported having sadness, mood swings, despair, poor tolerance, loss of interest in dally activities, poor coping skills, feelings of helplessness, and poor sleep pattern, including intermittent insomnia and nightmares.  He denied perceptual disturbances and any suicidal or homicidal tendencies. 

Mental status examination revealed that the Veteran was calm and appropriately dressed and groomed.  He had spontaneous vocal speech. His mood was sad and anxious and his affect was restricted.  Mood and affect were noted to be appropriate.  He denied any suicidal or homicidal thoughts.  He also denied any racing thoughts.  Delusional thoughts were not elicited and the Veteran was noted to be coherent, relevant, and logical.  He did not have any loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or disorders of perception.  He denied any auditory or visual hallucinations.  He was oriented times three and his memory and concentration were preserved while his insight and judgment were fair.  The examiner diagnosed the Veteran as having recurrent episodes of major depressive disorder and assigned a GAF score of 60.  

In March 2009, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran was noted to be anxious with a depressed mood.  He also reported having bizarre thinking, crying spells, anhedonia, frustration, isolation, poor impulse control, magical thinking, religious delusions, irritability, and lack of leisure pursuits.  The symptoms were noted to be moderate in nature and of long-standing duration.  

Mental status examination revealed he was clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous and his affect was normal.  The Veteran's mood was depressed and he was able to do serial 7's and spell a word backward and forward.  Orientation was intact to person, time, and place.  Thought process was unremarkable.  He did have a preoccupation with one or two topics.  The Veteran also had bizarre religious delusions but these were not constant.  As to judgment, he could understand the outcome of behavior.  Intelligence was average.  As to insight, the Veteran understood that he had a problem.  There was no sleep impairment and the Veteran did not have any hallucinations.  There was no inappropriate behavior and the Veteran interpreted proverbs appropriately.  There was no obsessive/ritualistic behavior, and the Veteran did not have suicidal or homicidal thoughts or panic attacks.  He had fair impulse control but was impulsive and easily startled.  There were no episodes of violence.  He was able to maintain minimum hygiene.  There were also no problems with activities of daily living.  Recent, remote, and immediate memory were normal.  The Veteran was noted to be able to handle money and pay bills.  He was also able to handle his financial affairs.  

The Veteran was reported to have been unemployed with a duration of less than one year.  He was studying to become an electronic technician.  The examiner rendered a diagnosis of moderate major depressive disorder and assigned a GAF score of 60.  

The examiner stated that the Veteran did not have total occupational and social impairment.  He further indicated that the disorder did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiner did note that the disorder caused reduced reliability and productivity.  The examiner observed that the Veteran was studying but had been unable to readjust to social life.  

At the time of a February 2010 outpatient visit, the Veteran vented his frustration with regard to loneliness.  He noted that his defensiveness and grouchy temperament were unhealthy.  He indicated his interest in finding a job but stated that his physical impairment and poor disposition were barriers to it.  He reported that he had improved his relationship with his mother and step father.  

Mental status examination revealed the Veteran had adequate hygiene and that he was appropriately dressed.  His behavior was normal.  He had a cooperative attitude toward the examiner.  His speech was spontaneous.  The Veteran was alert and attentive.  He was oriented in all spheres.  His mood was moderately anxious and irritable but his affect was stable and appropriate.  Thought processes were logical and coherent.  The Veteran had feelings of worthlessness and guilt but there was no abnormality of perception.  The Veteran had poor recent and immediate memory and insight and judgment were noted to be fair.  There were no suicidal or homicidal ideations.  

At the time of a March 2010 outpatient visit, the Veteran reported that he was not taking his Paxil due to side effects.  He noted that he was hearing voices calling him.  He reported losing a close friend in a car accident 10 days earlier.  

Mental status examination revealed he was well nourished and clean.  His behavior was cooperative and his speech was clear.  His mood was depressed but his affect was appropriate.  Thought process was relevant, logical, and coherent.  There was no suicidal or homicidal ideation.  There were also no delusions or hallucinations.  The Veteran was oriented in all spheres.  Insight and judgment were good.  The examiner assigned a GAF score of 70.  

The Veteran was afforded an additional VA examination in April 2010.  The Veteran reported that he was living with his mother and had completed his electronics degree.  The Veteran noted not having a close relationship with anyone.  He reported that he distrusted women based upon past experiences.  He indicated that he kept studying despite wanting to give up on many occasions.  He stated that this was a way of making him feel capable and not useless like he usually felt about himself.  The Veteran reported that experiences he had in the military were still fresh in his mind.  He noted that even after psychiatric interventions everything would come back.  He indicated that it would also come back in his dreams.  

The Veteran stated that he did not take anything from anyone and would answer back to anyone who tried to impose on him.  He noted that he felt like harming someone but held back from acting on these thoughts.  There had been no actual incidents of violent behavior.  The Veteran reported feeling "down".  He was avoidant of places and situations where he might get in trouble and preferred having only a few friends.  He noted having no close relationship with a female.  He indicated that this was because he was too ill-humored.  He reported that the only friends he had left were from long ago.  He had not established any new relationships.  The Veteran noted feelings of worthlessness and helplessness.  He had low self-esteem, and was frequently anhedonic and uninterested.  

He reported episodes of road rage that he described as pretty bad.  He basically stayed home and watched movies or played computer games.  He described himself as being distrustful of everyone and always on the defensive.  He was apprehensive and openly distrustful of the intentions of others.  The symptoms were reported to be on a daily basis.  The severity was variable with ups and downs.  

Mental status examination revealed the Veteran was clean and casually dressed.  Psychomotor activity was tense.  Speech was spontaneous, soft/whispered, and clear.  The Veteran was fairly cooperative considering he was initially rather apprehensive, tense and very guarded.  Affect was constricted and mood was depressed.  The Veteran was intact to person, time, and place.  Thought process revealed a paucity of ideas.  The Veteran was preoccupied with one or two topics.  He had no delusions.  With regard to judgment, he understood the outcome of behavior.  Intelligence was average and the Veteran partially understood that he had a problem.  There was no sleep impairment and no hallucinations.  The Veteran did not have inappropriate behavior and there was no obsessive/ritualistic behavior.  He also did not have any panic attacks or suicidal thoughts; however, he did have homicidal thoughts.  The Veteran also had poor impulse control but there were no episodes of violence.  The Veteran noted having had irritability and poor control in the past but now was mostly avoidant of potentially problematic situations.  He could maintain minimum hygiene.  Recent, remote, and immediate memory were normal.  The Veteran was noted to be capable of handling his financial affairs.  The examiner observed that the Veteran was a student.  

The examiner rendered a diagnosis of recurrent major depression.  The examiner assigned a GAF score of 55.  She indicated that the Veteran's recurrent major depression did not result in total social and occupational impairment.  She did report that the major depression resulted in deficiencies in judgment, thinking, family relations, work, and mood.

At the time of an August 3, 2010 VA outpatient visit, the Veteran reported that he was feeling very stressed and not functioning well.  He was very frustrated and anxious.  He wanted to be hospitalized.  He noted that people were not to be trusted and stated that he recently had an episode of anger where he hit a wall.  He also had been close to a fight in the street.  

Mental status examination revealed that the Veteran was well developed and well nourished.  He was also noted to be clean.  Behavior was cooperative and speech was clear.  The Veteran's mood was depressed but his affect was appropriate.  Thought process was relevant, logical, and coherent.  There were no suicidal or homicidal ideas.  There were also no delusions or hallucinations.  The Veteran was alert and oriented in all spheres.  He had preserved memory for all events but his insight and judgment were poor.  

The examiner rendered a diagnosis of major depression, impulse control disorder, and assigned a GAF score of 50.  

At the time of an August 27, 2010, visit, the Veteran reported feeling irritable.  He noted having been in the day program for three weeks and stated that it helped.  He denied having side effects to medication and admitted to having better energy.  

Mental status examination revealed he was well groomed, cooperative but not fidgety, and that he had good eye contact.  Speech was normal for volume, tone, and rate.  His mood was irritable and his affect was restricted.  He denied suicidal/homicidal ideation.  He also denied auditory/visual hallucinations and having paranoia.  Cognition was intact and the Veteran was oriented times three.  Insight was limited and judgment was fair.  

The examiner rendered a diagnosis of major depressive disorder and impulse control disorder, rule out bipolar disorder.  

At the time of an October 2010 treatment visit, the Veteran stated he felt better and was less depressed.  He noted still experiencing racing thoughts and seeing shadows and hearing his name being called.  He further reported feeling that there were "unwanted visitors" at his house.  He denied suicidal/homicidal ideations.  

Mental status examination revealed he was well groomed and he appeared his stated age.  He had good eye contact and his speech had a normal rate, tone, and rhythm.  His mood was anxious and his affect was restricted.  Thought process was linear and the Veteran denied suicidal/homicidal ideations, perceptual disturbances, and tactile and olfactory hallucinations.  He did report auditory and visual hallucinations.  The Veteran also had paranoid ideation.  He was oriented to time, person, and place.  Insight and judgment were poor.  The examiner rendered a diagnosis of history of major depressive disorder and impulse control disorder, rule out bipolar disorder and assigned a GAF score of 60.  


Evaluation in Excess of 30 Percent Prior to August 3, 2010

The Veteran's GAF scores ranged from the 50's up to the mid 60's with generally declining scores over time.  Scores ranging from 51 to 60 reflect moderate symptoms with many of the symptoms described in the criteria for the 30 percent rating, providing highly probative evidence against this claim.

The GAF scores, the fact that the Veteran could not both work and attend school at the same time, and that he had relationships only with his immediate family, indicate that his symptomatology more closely approximates that necessary for a 30 percent disability for this time period.  38 C.F.R. § 4.7. 

The Veteran's symptoms do not meet the criteria for a higher evaluation.  The evidence of record did not show the Veteran to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and-long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

On numerous occasions, the Veteran was noted to be appropriately dressed.  His speech was found to be relevant, coherent and logical, and there were no findings of impaired speech at any time during this time period.  There were also no findings of his being unable to understand complex commands.  There was also no display of gross impairment of memory or cognitive functioning during this time frame.  Moreover, there were no findings of immediate, short, or long term memory impairment and the Veteran was found to be alert and oriented on examinations and outpatient visits during this time frame.  As to his family relationship, the Board observes that the Veteran initially reported having a good relationship with his family and then a good relationship with his mother and stepfather.  The Veteran has also denied having any panic or anxiety attacks. 

Although the Veteran did report suicidal ideations on several occasions, there were no overt actions taken.  He has been assigned GAF scores in the mild to moderate range, which is more indicative of a 30 rather than 50 percent disability. 

Based upon the above, an evaluation in excess of 30 percent is not warranted for the above time frame.

Evaluation in Excess of 50 Percent from August 3, 2010

With regard to the criteria necessary for a 70 percent evaluation, the next higher evaluation, the Board notes that there have been no findings of obsessional rituals which interfere with routine activities.  As to the Veteran's speech, the Board notes that it was found to be coherent with a normal rate and tone on numerous occasions.  The Veteran has also not reported having near continuous panic attacks nor have there been any objective findings of such.  As to spatial disorientation, the Board notes that the Veteran was found to be oriented to time, place, and person, at each examination and outpatient visit, providing highly probative evidence against this claim.

There have also been no findings of neglect of personal hygiene or appearance.  The Veteran was found to be groomed and dressed at the time of each VA examination and his hygiene has never been reported as less than fair. 

As to relationships, the Board notes that while the Veteran has indicated that he was distrustful of relationships and had few friends, he still maintains a relationship with his mother and stepfather.  

The evidence shows that the Veteran is not working; however, he completed his electronics degree and has remained in school in order to pursue other avenues of work.  The VA examiners have found that the Veteran's major depressive disorder would not prevent him from working.  The competent opinions are to the effect that the service connected psychiatric disability does not by itself prevent employment, and there is not evidence that the psychiatric disability would cause impairment in employment beyond that contemplated by the current 50 percent evaluation. 

Moreover, the symptomatology associated with the service-connected major depressive disorder has been described as no worse than moderate to severe by any VA examiner.  Furthermore, the GAF scores that have been assigned more closely reflect those of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As such, the symptoms do not meet the requirements for an evaluation in excess of 50 percent. 

In sum, the weight of the evidence is that the Veteran does not meet most of the criteria for an evaluation in excess of the current 50 percent for major depressive disorder from August 3, 2010, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Pes Planus

The Veteran's bilateral foot disability is rated under the provisions of Diagnostic Code 5276, pertaining to pes planus.  Under that code, the rating schedule provides a 10 percent rating for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of feet; a 20 percent rating for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 30 percent rating is provided for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent evaluation is also provided for pronounced unilateral pes planus; manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

A 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

The Board notes that the Veteran underwent bilateral fascial release of the anterior compartment in service and that he had also been diagnosed with bilateral plantar fasciitis.  

At the time of the Veteran's November 2006 pre-discharge/VA exanimation, physical examination revealed tenderness on the plantar surfaces near the calcaneus.  It was the examiner's impression that the Veteran had plantar fasciitis and anterior compartment syndrome treated with anterior compartment release with some improvement in symptoms.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that he continued to have pain on the joints of the feet with difficulty standing with pain of the lower extremities.  He also noted that the pain would start for no reason.  He indicated that the pain had become progressively worse over time.  

Physical examination of the left and right feet revealed no swelling, heat, redness, or stiffness.  The Veteran did have pain with walking and standing and when at rest.  Fatigability, weakness, and lack of endurance were also present with walking and standing, with each of these being present in the plantar aspect and occasionally in the ankle.  There were no flare-ups of foot joint disease.  The Veteran was able to stand 3 to 8 hours, with only short rest periods.  He was also able to walk one to three miles.  

With regard to the left foot, there was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness.  The pain was moderate and objectively located in the plantar fascia.  With regard to Achilles alignment, nonweight bearing revealed inward bowing and normal weight bearing.  It was not correctible with manipulation and there was no pain or spasm on manipulation.  There was forefoot malalignment which was correctible with manipulation.  The manipulation was not painful.  Midfoot malalignment was also present which was correctible with manipulation, with the manipulation not being painful.  Mild pronation was found.  Arch was present on nonweight bearing but not on weight bearing.  There was no pain on manipulation.  The left heel valgus was at 10 degrees and was not correctible with manipulation.  The location of the weight bearing line was over the great toe.  

With regard to the right foot, there was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness.  The pain was moderate and objectively located in the plantar fascia.  With regard to Achilles alignment, nonweight bearing revealed inward bowing and normal weight bearing.  It was not correctible with manipulation and there was no pain or spasm on manipulation.  There was forefoot malalignment which was correctible with manipulation.  The manipulation was not painful.  Midfoot malalignment was also present which was correctible with manipulation, with the manipulation not being painful.  Mild pronation was present.  Arch was present on nonweight bearing but not on weight bearing.  There was no pain on manipulation.  The right heel valgus was at 10 degrees and was not correctible with manipulation.  The location of the weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  

The Veteran had a normal gait with no hallux valgus.  Range of motion for the ankles revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  

The examiner rendered a diagnosis of bilateral pes planus with plantar fasciitis and anterior compartment fascial release.  As to activities of daily living, the disability had a severe impact on playing sports and exercise and a moderate impact on recreation with mild impact on traveling, chores, and shopping, providing factual evidence against this claim.

The Veteran was afforded an additional VA examination in April 2010.  The Veteran reported having right and left foot pain that had become progressively worse.  

With regard to the left and right feet, there was no evidence of swelling, heat, redness, stiffness, or weakness. or abnormal weight bearing.  The Veteran did have pain with walking and standing and when at rest.  Fatigability, weakness, and lack of endurance were also present with walking and standing, with each of these being present at the medial arch and at the plantar heel.  There were flare-ups of foot joint disease which occurred weekly or more often, that lasted less than one day.  Precipitating factors included standing or driving for long periods of time.  Alleviating factors were elevating his feet and sleeping.  The Veteran had decreased ambulation during the flare-up periods.  He was able to stand more than one but less than three hours and he was able to walk more than 1/4 mile but less than 1 mile.  

With regard to the left foot, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was evidence of tenderness.  The tenderness was located in the medial arch and the plantar heel.  With regard to Achilles alignment, nonweight bearing revealed inward bowing and normal weight bearing.  It was not correctible with manipulation and there was no pain or spasm on manipulation.  There was no forefoot or midfoot malalignment.  Mild pronation was present.  Arch was present on nonweight bearing but not on weight bearing.  There was no pain on manipulation.  The left heel valgus was at 10 degrees and was not correctible with manipulation.  The location of the weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  

With regard to the right foot, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was evidence of tenderness.  The tenderness was located in the medial arch and the plantar heel.  With regard to Achilles alignment, nonweight bearing was normal and weight bearing revealed inward bowing.  This was correctible with manipulation and there was no pain or spasm on manipulation.  There was no forefoot or midfoot malalignment.  Mild pronation was present.  Arch was present on nonweight bearing but not on weight bearing.  There was no pain on manipulation.  The right heel valgus was at 10 degrees and was correctible with manipulation.  The location of the weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  

X-rays of the feet revealed small spurs at the insertions of the Achilles tendons, bilaterally, and a small one at the right plantar aponeurosis.  There were no fractures, dislocations, or bony lesions.  There were small calcaneal spurs.  

The examiner rendered a diagnosis of bilateral plantar fasciitis, pes planus, and anterior compartment syndrome status post surgical release.  With regard to activities of daily living, there were moderate impacts on chores, shopping, exercise, recreation, traveling, and driving.  It prevented participation in sports.  The examiner indicated that the Veteran was unemployed and that the Veteran stated that he was "limited by feet and mind".  

This above evidence reveals that the Veteran's bilateral pes planus with plantar fasciitis and anterior compartment fascial release more closely approximates a 10 percent disability rating.  There is no evidence indicating that the Veteran had severe bilateral flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, or characteristic callosities.  Although the Veteran was noted to have pain, the overall symptomatology more closely approximated that for a 10 percent disability evaluation.  As such, a 30 percent disability rating for bilateral pes planus is not warranted and a 10 evaluation throughout the course of the appeal is appropriate.  Without considering the Veteran's pain, the current evaluation could not be justified, let alone a higher evaluation. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's major depressive disorder and bilateral pes planus with plantar fasciitis and anterior compartment fascial release manifestations are contemplated by the rating schedule.  The VA examiners have not indicated that the Veteran's service-connected disabilities caused marked interference with employment.  The disabilities have also not required any recent periods of hospitalization.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As it relates to the claim of service connection for bilateral hearing loss, the Board observes that in November 2006, the VA provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the November 2006 letter.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records have been obtained.  No other relevant records have been identified. 

In conjunction with the claim, the Veteran was afforded a VA examination in November 2006 to determine the etiology of any left ear hearing loss.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in November/December 2006, March 2009, and April 2010 regarding his major depressive disorder and bilateral foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that further examinations are not necessary regarding these issues. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim

ORDER

Service connection for left ear hearing loss is denied.  

A 30 percent rating, and no more, for service-connected major depressive disorder, prior to August 3, 2010, is granted.

An evaluation in excess of 50 percent for major depressive disorder from August 3, 2010, is denied. 

An initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis and anterior compartment fascial release is denied. 


REMAND

As it relates to the claims of service connection for right and left knee disorders, the Board notes that the Veteran was seen with complaints of left knee pain in May 2005, with a diagnosis of left patellofemoral syndrome being rendered at that time. 

At the time of his November 2006 VA/pre-discharge examination, the Veteran reported having pain in his knees.  The examiner indicated that the Veteran had normal range of motion in his lower extremities.  Specific ranges of motion were not reported for either knee.  There was also no indication as to whether the examiner had the service treatment records available for review.  

On his December 2006 report of medical history, the Veteran reported that he had had problems with his knees.  He also noted that he would be seeking service connection for bilateral knee disorders.  

VA treatment records associated with the claims folder contain diagnoses of arthralgia of the knees.  

Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current knee disorder, with examiner being requested to render an opinion as to whether any knee disorder found is related to the Veteran's period of active service.  

As it relates to the issue of service connection for bronchitis, the Board notes that the Veteran was seen with complaints of breathing problems on several occasions during service, to include diagnoses of upper respiratory infections and exercise induced asthma.  At the time of his November 2006 general medical examination, the Veteran noted having had problems with breathing which had been improved with inhalers.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current respiratory disorder, to include bronchitis or residuals thereof.  A medical examination is "necessary" under 38 U.S.C.A. § 5103A(d) when there is an indication that the disability in question may be associated with the Veteran's service, and the threshold for making that preliminary determination is very low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based upon the above, a VA examination is warranted.

With regard to the issue of service connection for asthma, the Board notes that the RO denied service connection for asthma in May 2007.  The Veteran was notified of this decision that same month.  In February 2008, the Veteran filed a notice of disagreement with the denial.  The Board is required to remand the case for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left or right knee disorder.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and note such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not that (50 percent probability or greater) that any current right or left knee disorder, if found, is related to the Veteran's period of active service.  

Complete detailed rationale should be provided for all provided opinions and conclusions.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder, to include bronchitis (if any).  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and note such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not that (50 percent probability or greater) that any current respiratory disorder (if any), to include bronchitis, if found, is related to the Veteran's period of active service.  The critical question of whether the Veteran actually has this disability, at this time, should be addressed.   

Complete detailed rationale should be provided for all provided opinions and conclusions.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

5.  Issue a statement of the case on the issue of entitlement to service connection for asthma.  The issue will be further considered by the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


